EXHIBIT23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated March 8, 2011, with respect to the consolidated financial statements included in the Annual Report of WebMediaBrands Inc. and Subsidiaries on Form 10-K for the year ended December 31, 2010. We hereby consent to the incorporation by reference of said report in the Registration Statements of WebMediaBrands Inc. on Forms S-8 (File No. 333-137349, effective September 15, 2006 and File No. 333-153508, effective September 16, 2008). /s/ Rothstein, Kass & Company, P.C. Roseland, New Jersey March 8, 2011
